DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The Abstract is objected to for the phrase “The present invention”. 
The disclosure is objected to because of the following informalities.
Paragraph 001 should recite: The present invention relates to the field of refrigeration, and more particularly, relates to a pressure relief and recovery loop of a refrigeration system, a carbon dioxide refrigeration system applying the recovery loop, [[loop]] and a pressure relief and recovery control method.

Paragraph 013 should recite: Here, the refrigeration loop 200 includes a compressor 210, a condenser 220, a throttling element 230 and an evaporator 240 which are being compressed via the compressor 210, then is throttled by the throttling element 230 for pressure reduction, and finally enters the evaporator 240 to absorb heat for refrigeration.

Paragraph 014 should recite: Moreover, the pressure relief and recovery loop 100 includes: a gas storage reservoir 110, which is used for storing gas-phase carbon dioxide; a pressure relief flow passage 120, which is used for connecting the gas storage reservoir 110 and the refrigeration loop and is used for discharging the gas-phase carbon dioxide in the refrigeration loop into the gas storage reservoir 110; and a recovery flow passage 130, which is used for connecting the gas storage reservoir 110 and the refrigeration loop, and on which a recovery compressor 131 is arranged, the recovery flow passage 130 being used for recovering the gas-phase carbon dioxide in the gas storage reservoir 110 into the refrigeration loop under the drive of the recovery compressor 131.
The Office notes that the submitted application has the above minor informality while the PG-Pub. US20200011575 does not.

Paragraph 015 should recite: According to the carbon dioxide refrigeration system in the above-mentioned embodiment, when refrigerant overpressure occurs in a system operating or shutdown state, the over-pressured refrigerant in the refrigeration loop 200 can be [[led]] let into the gas storage reservoir 110 in the pressure relief and recovery loop 100 via the pressure relief flow passage 120, and after the system is normal, the refrigerant can be 

Paragraph 017 should recite: Particularly, the pressure relief flow passage 120 is used for connecting the gas storage reservoir 110 and the high-pressure side flow passage of the refrigeration loop; and/or the pressure relief flow passage 120 is used for connecting the gas storage reservoir 110 and the low-pressure side flow passage of the refrigeration loop. This is because [[that]] the high-pressure side flow passage and the low-pressure side flow passage of the same carbon dioxide refrigeration system have different overpressure determination standards. Such arrangement can implement pressure relief on the high-pressure side flow passage when overpressure occurs on the high-pressure side and pressure relief on the low-pressure side flow passage when overpressure occurs on the low-pressure side, and such regulation mode is more targeted. More particularly, the pressure relief flow passage 120 can be from the gas storage reservoir 110 to a high-pressure side pressure relief junction 125 located on a flow passage between the condenser 220 and the throttling element 230 of the refrigeration loop; or alternatively, the pressure relief flow passage 120 can be from the gas storage reservoir 110 to a high-pressure side pressure relief junction 125 located on a flow passage between the condenser 220 and the compressor 210 of the refrigeration loop; and/or the pressure relief flow passage 120 can be from the gas storage reservoir 110 to a low-pressure side pressure relief junction 126 located [[on]] in a flow passage between the evaporator 240 and the compressor 210 of the refrigeration loop; or alternatively, the pressure relief flow passage 120 can be from the gas storage reservoir 110 to a low-pressure side pressure relief junction 126 located [[on]] in a flow passage between the evaporator 240 and the throttling element 230 of the refrigeration loop.

Paragraph 026 should read: The working process of the carbon dioxide refrigeration system will be further described below in connection with the above-mentioned embodiments. With reference to FIG. 1, when the system normally operates, the refrigerant enters the condenser 220 to be condensed and dissipate heat after compressed via the compressor 210, then, after subjected to throttling and pressure reduction by the throttling element 230, the refrigerant enters the evaporator 240 to evaporate and absorb heat, so as to provide cooling capacity for an application environment, and subsequently, the refrigerant is dried in the gas-liquid separator 250, and enters the compressor 210 to start a new round of cycle.

Appropriate correction is required.

The Specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: the Specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claim 19, because claim 19 does not include electromagnetic valves and as such, the Specification does not enable claim 19. 

Claim Objections
Claims 3-4, 7-8, and 17-18 are objected to because of the following informalities.

Claim 3 should recite: The pressure relief and recovery loop according to claim 2, characterized in that the pressure relief flow passage is used for connecting the gas storage reservoir and a flow passage between a condenser and a throttling element of the refrigeration system; or the pressure relief flow passage is used for connecting the gas storage reservoir and [[a]] the flow passage between the condenser and a compressor of the refrigeration system.

Claim 4 should recite: The pressure relief and recovery loop according to claim 2, characterized in that the pressure relief flow passage is used for connecting the gas storage reservoir and a flow passage between an evaporator and a compressor of the refrigeration system; or the pressure relief flow passage is used for connecting the gas storage reservoir and [[a]] the flow passage between the evaporator and a throttling element of the refrigeration system.

Claim 7 should recite: The pressure relief and recovery loop according to claim 1, characterized in that an electromagnetic valve for controlling on-off of the flow passage is arranged [[on]] in the pressure relief flow passage.

Claim 8 should recite: The pressure relief and recovery loop according to claim 1, characterized in that a check valve for preventing backflow is arranged [[on]] in the recovery flow passage.

Claim 17 should recite: The carbon dioxide refrigeration system according to claim 10, characterized in that an electromagnetic valve for controlling on-off of the flow passage is arranged [[on]] in the pressure relief flow passage.

Claim 18 should recite: The carbon dioxide refrigeration system according to claim 10, characterized in that a check valve for preventing backflow is arranged [[on]] in the recovery flow passage.

Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 3-4, 10, and 12-13 recite the phrase “throttling element.”

Claim 19 recites the word “step” however; there is insufficient structure for controlling on-off of the flow passage or detecting pressure to perform the maintenance or refrigerant recovery control steps. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claim 19 sets forth a method that includes steps directed to the comparing of multiple thresholds (preset pressures) of multiple valves and then performing an action with the pressure relief flow passage.  However, the disclosure provides no discussion of an indicating means (to inform a user who is taking these steps) or a control means (computer control if the steps are performed by the system) and as such the ability to compare these thresholds to determine when to turn on, off, or maintain the current status of the pressure relief flow passage does not appear to be possible with generic pressure 

The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim(s) 19 provides for the use of the carbon dioxide refrigeration system according to claim 10, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  Specifically, because both the pressure relief and refrigerant control steps exclusively include contingent limitations (See MPEP 2111.04 II.), there could be scenarios when neither of these steps occur thereby creating a method claim with no method steps which requires rejection under both 101 and 112(b) (see MPEP 2173.05(q))

Claim(s) 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01. The omitted elements are: an electromagnetic valve for controlling on-off of the flow passage and a pressure detecting apparatus.
Claim 19 depends from claim 10; however, claim 10 does not contain an electromagnetic valve for controlling on-off of the flow passage or any other component “for controlling on-off of the flow passage.” The Office suggests either: (1) amending claim 10 to include an electromagnetic valve for controlling on-off of the flow passage; (2) depending claim 19 from claim 17; or (3) amending claim 19 to include an electromagnetic valve for controlling on-off of the flow passage. The Office will interpret claim 19 as: A control method of the carbon dioxide refrigeration system according to claim 17, comprising: a pressure relief control step S100, which comprises: a switch-on step S110: when a pressure of the high-pressure side flow passage is not smaller than a first preset pressure, and/or when a pressure of the low-pressure side flow passage is not smaller than a third preset pressure, switching on the pressure relief flow passage; a switch-off step S120: when the pressure of the high-pressure side flow passage is not greater than a second preset pressure, and/or when the pressure of the low-pressure side flow passage is not greater than a fourth preset pressure, switching off the pressure relief flow passage; and a maintenance step S130: when the pressure of the high-pressure side flow passage is smaller than the first preset pressure and greater than the second preset pressure, and/or when the pressure of the low-pressure side flow passage is smaller than the third preset pressure and greater than the fourth preset pressure, maintaining a current on/off state of the pressure relief flow passage; and/or a refrigerant recovery control step S200, which comprises: S210: when the compressor of the refrigeration loop operates and a pressure of the gas storage reservoir is not smaller than a fifth preset pressure, operating the driving apparatus in the recovery flow passage; S220: when the pressure of the gas storage reservoir is not greater than a sixth preset pressure, stopping the driving apparatus in the recovery flow passage; S230: when the pressure of the gas storage reservoir is greater than the sixth preset pressure and smaller than the fifth preset pressure, maintaining a current working state of the driving apparatus; and S240: when the compressor of the refrigeration loop stops operating, stopping the driving apparatus in the recovery flow passage.

The Office notes that the interpretation above does not address the pressure detection elements necessary to enable claim 19 in light of the specification. The Office suggests and interprets claim 17 to recite: The carbon dioxide refrigeration system according to claim 10, characterized in that [[an]] a pressure relief electromagnetic valve for controlling on-off of the flow passage is arranged in the pressure relief flow passage.
In addition, claim 19 sets forth a method that includes steps directed to the comparing of multiple thresholds (preset pressures) of multiple valves and then performing an action with the pressure relief flow passage.  However, the claim does not include any features, such as a controller to operate the pressure relief electromagnetic valves or an indicator for a user to know when to operate the pressure relief electromagnetic valves or similar, that allow the method to take place.  As such it is unclear, what the actual scope of the method is and how the method is to be performed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because specifically, MPEP 2111.04 (II) broadest reasonable interpretation of a method (or process) claim having contingent limitations (e.g. when) requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. 
In the instant case both the pressure relief control step S100 and the refrigerant recovery control step S200 entirely rely on contingent limitations.  i.e. the switch-on step S110, switch-off step S120, and the maintenance step S130 are each a result of contingent "when" limitations that may or may not be happening at that time.  Therefore, the pressure relief control step includes no step that occurs whether a condition is met or not.  As such, the pressure relief control step S100 may never occur the pressure relief control step S100 is not considered a step by the Office in terms of the broadest reasonable interpretation of the claim (see MPEP 2111.04 II.).  A similar analysis applies to the refrigerant recovery control step.  Thus, claim 19 includes no actual steps and fails to meet the requirements under 35 U.S.C. 101 for a process claim.  See MPEP 2173.05(q).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FURUYA SHUNICHI (foreign patent publication EP 0860309, hereinafter SHUNICHI). 
Regarding claim 1, SHUNICHI (Col. 4, line 17 to Col. 5, line 39; and the embodiment of Figure 1 and/or 2) discloses: A pressure relief and recovery loop for a refrigeration system (Col. 4, lines 25-54 and Col. 5, lines 2-24; and FIG. 1), comprising: a gas storage reservoir (11), which is used for storing a refrigerant; a pressure relief flow passage (15), which is used for connecting the gas storage reservoir (11) and the refrigeration system and used for discharging the refrigerant in the refrigeration system into the gas storage reservoir (11); and a recovery flow passage (line including 14), which is used for connecting the gas storage reservoir (11) and the refrigeration system and provided with a driving apparatus (12), the recovery flow passage (line including 14) being used for recovering the refrigerant in the gas storage reservoir (11) into the refrigeration system under the drive of the driving apparatus (12).

Regarding claim 2, SHUNICHI discloses: The pressure relief and recovery loop according to claim 1, characterized in that the pressure relief flow passage (15) is used for connecting the gas storage reservoir (11) and a high-pressure side flow passage (9A) of the refrigeration system; and the pressure relief flow passage (15) is used for connecting the gas storage reservoir (11) and a low-pressure side flow passage (9B) of the refrigeration system.


Regarding claim 3, SHUNICHI discloses: The pressure relief and recovery loop according to claim 2, characterized in that the pressure relief flow passage (15) is used for connecting the gas storage reservoir (11) and the flow passage between the condenser and a compressor (4) of the refrigeration system.

Regarding claim 4, SHUNICHI discloses: The pressure relief and recovery loop according to claim 2, characterized in that the pressure relief flow passage (15) is used for connecting the gas storage reservoir (11) and a flow passage (see FIG. 1) between an evaporator (7) and a compressor (4) of the refrigeration system; and the pressure relief flow passage (15) is used for connecting the gas storage reservoir (11) and the flow passage between the evaporator (7) and a throttling element (6) of the refrigeration system. 


Regarding claim 5, SHUNICHI discloses: The pressure relief and recovery loop according to claim 1, characterized in that the recovery flow passage (line including 14) is used for connecting the gas storage reservoir (11) and a low-pressure side flow passage (9B) of the refrigeration system.

Regarding claim 6, SHUNICHI discloses: The pressure relief and recovery loop according to claim 5, characterized in that the recovery flow passage (line including 14) is used for connecting the gas storage reservoir (11) and a flow passage (see FIG. 1) between an evaporator (7) and a compressor (4) of the refrigeration system.


Regarding claim 8, SHUNICHI discloses: The pressure relief and recovery loop according to claim 1, characterized in that a check valve (14) for preventing backflow is arranged in the recovery flow passage (line including 14).

Regarding claim 9, SHUNICHI (ABSTRACT and TITLE) discloses: The pressure relief and recovery loop according to claim 1, characterized in that the refrigeration system is a carbon dioxide refrigeration system (ABSTRACT and TITLE).


Regarding claim 10, SHUNICHI (Col. 4, line 17 to Col. 5, line 39; and the embodiment of Figure 1 and/or 2) discloses: A carbon dioxide refrigeration system (Col. 4, line 17 to Col. 5, line 24; and FIG. 1), comprising: a refrigeration loop (9A and 9B), which comprises: a compressor (4), a condenser (5), a throttling element (6) and an evaporator (7) which are connected by pipelines, wherein a high-pressure side flow passage (9A) of the refrigeration loop (9A and 9B) is formed from the downstream of the compressor (5) to the upstream of the throttling element (6), and a low-pressure side flow passage (9B) of the refrigeration loop (9A and 9B) is formed from the downstream of the throttling element to the upstream of the compressor; and a pressure relief and recovery loop (16 to 15 to 16), which comprises: a gas storage reservoir (11), which is used for storing gas-phase carbon dioxide; a pressure relief flow passage (15), which is used for connecting the gas storage reservoir (11) and the refrigeration loop (9A and 9B) and used for discharging the gas-phase carbon dioxide in the refrigeration loop(9A and 9B) into the gas storage reservoir (11); and a recovery flow passage (line including 14), which is used for connecting the gas storage reservoir (11) and the refrigeration loop (9A and 9B) and provided with a driving apparatus (12), the recovery flow passage (line including 14) being used for recovering the gas-phase carbon dioxide in the gas storage reservoir (11) into the refrigeration loop (9A and 9B) under the drive of the driving apparatus (12).

Regarding claim 11, SHUNICHI discloses: The carbon dioxide refrigeration system according to claim 10, characterized in that the pressure relief flow passage (15) is used for connecting the gas storage reservoir (11) and the high-pressure side flow passage (9A) of the refrigeration loop; and the pressure relief flow passage (15) is used for connecting the gas storage reservoir (11) and the low-pressure side flow passage (9B) of the refrigeration loop (9A and 9B).

Regarding claim 12, SHUNICHI discloses: The carbon dioxide refrigeration system according to claim 11, characterized in that the pressure relief flow passage (15) is used for connecting the gas storage reservoir (11) and a flow passage (see FIG. 1) between the condenser (5) and the throttling element (6) of the refrigeration loop; and the pressure relief flow passage (15) is used for connecting the gas storage reservoir (11) and a flow passage (see FIG. 1) between the condenser (5) and the compressor (4) of the refrigeration loop (9A and 9B).

Regarding claim 13, SHUNICHI discloses: The carbon dioxide refrigeration system according to claim 11, characterized in that the pressure relief flow passage (15) is used for connecting the gas storage reservoir (11) and a flow passage (see FIG. 1) between the evaporator (7) and the throttling element (6) of the refrigeration loop (9A and 9B).
Regarding claim 14, SHUNICHI discloses: The carbon dioxide refrigeration system according to claim 10, characterized in that the recovery flow passage (line including 14) is used for connecting the gas storage reservoir (11) and the low-pressure side flow passage (9B) of the refrigeration loop (9A and 9B).

Regarding claim 15, SHUNICHI discloses: The carbon dioxide refrigeration system according to claim 14, characterized in that the recovery flow passage (line including 14) is used for connecting the gas storage reservoir (11) and the flow passage (see FIG. 1) between the evaporator (7) and the compressor (4) of the refrigeration loop (9A and 9B).

Regarding claim 18, SHUNICHI discloses: The carbon dioxide refrigeration system according to claim 10, characterized in that a check valve (14) for preventing backflow is arranged in the recovery flow passage (line including 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 7, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHUNICHI as applied to claim 1 above, and further in view of TOMOTAKA ISHIKAWA (JP 2009156531, hereinafter ISHIKAWA). 
Regarding claim 7, SHUNICHI (Col. 4, line 46 to Col. 5 line 7) discloses: The pressure relief and recovery loop according to claim 1, characterized in that a … valve (13) for controlling on-off of the flow passage is arranged in the pressure relief flow passage (15).
Regarding claim 7, SHUNICHI may not explicitly disclose: an electromagnetic valve. 
Regarding claim 7, ISHIKAWA (¶¶ 17 and 24) teaches: an electromagnetic valve (9 and/or 10) for controlling on-off of the flow passage is arranged in the pressure relief flow passage (see FIG. 1 below). ISHIKAWA (¶ 25) employs electromagnetic valves in the pressure relief flow passage to maintain the pressure in the low-pressure piping below the low-pressure design pressure at all operative conditions.

    PNG
    media_image1.png
    782
    804
    media_image1.png
    Greyscale

It would be obvious to one skilled in the art, before the effective filing date of the Instant Claims, to combine SHUNICHI with the teachings of ISHIKAWA to replace the generic valves of SHUNICHI with the electromagnetic valves of ISHIKAWA, including in the pressure relief flow passage, in the low-pressure piping below the low-pressure design pressure at all operative conditions, thereby reducing system failure.

Regarding claim 17, SHUNICHI (Col. 4, line 46 to Col. 5 line 7) discloses: The carbon dioxide refrigeration system according to claim 10, characterized in that a pressure relief ... valve (13) for controlling on-off of the flow passage is arranged in the pressure relief flow passage (15).
Regarding claim 17, SHUNICHI may not explicitly disclose: a pressure relief electromagnetic valve.
Regarding claim 17, ISHIKAWA (¶¶ 17 and 24) teaches: a pressure relief electromagnetic valve (9 and/or 10) for controlling on-off of the flow passage is arranged in the pressure relief flow passage (see FIG. 1). ISHIKAWA (¶ 25) employs electromagnetic valves in the pressure relief flow passage to maintain the pressure in the low-pressure piping below the low-pressure design pressure at all operative conditions.
It would be obvious to one skilled in the art, before the effective filing date of the Instant Claims, to combine SHUNICHI with the teachings of ISHIKAWA to replace the generic valves of SHUNICHI with the electromagnetic valves of ISHIKAWA, including in the pressure relief flow passage, in the low-pressure piping below the low-pressure design pressure at all operative conditions, thereby reducing system failure.

Regarding claim 19, SHUNICHI in view of ISHIKAWA teaches the device according to claim 17. SHUNICHI (Col. 4, line 45 to Col. 5, line 24) additionally teaches: A control method of the carbon dioxide refrigeration system according to claim 17, comprising: a pressure relief control step S100, which comprises: a switch-on step S110 (Col. 4, lines 46-54): when a pressure of the high-pressure side flow passage (9A) is not smaller than a first preset pressure, and/or when a pressure of the low-pressure side flow passage (9B) is not smaller than a third preset pressure, switching on the pressure relief flow passage (15); a switch-off step S120 (Col 4, line 55 to Col. 5, line 7): when the pressure of the high-pressure side flow passage (9A) is not greater than a second preset pressure, and/or when the pressure of the low-pressure side flow passage (9B) is not greater than a fourth preset pressure, switching off the pressure relief flow passage (15); and a maintenance step S130 (when the carbon dioxide refrigeration system is resting between the preset values): when the pressure of the high-pressure side flow passage (9A) is smaller than the first preset pressure and greater than the second preset pressure, and/or when the pressure of the low-pressure side flow passage (9B) is smaller than the third preset pressure and greater than the fourth preset pressure, maintaining a current on/off state of the pressure relief flow passage (15); and/or a refrigerant recovery control step S200 (Col. 5, lines 8-24), which comprises: S210: when the compressor (4) of the refrigeration loop (9A and 9B) operates and a pressure of the gas storage reservoir (11) is not smaller than a fifth preset pressure, operating the driving apparatus (12) in the recovery flow passage (line including 14); S220: when the pressure of the gas storage reservoir (11) is not greater than a sixth preset pressure, stopping the driving apparatus (12) in the recovery flow passage (line including 14); S230: when the pressure of the gas storage reservoir (11) is greater than the sixth preset pressure and smaller than the fifth preset pressure, maintaining a current working state of the driving apparatus (12); and S240: when the compressor (4) of the refrigeration loop (9A and 9B) stops operating, stopping the driving apparatus (12) in the recovery flow passage (line including 14).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHUNICHI as applied to claim 10 above, and further in view of OTAKE MASAHISA (CN 102109247 and accompanying machine translation, hereinafter MASAHISA). 
Regarding claim 16, SHUNICHI (Col. 4, line 17 to Col. 5, line 39; and FIGS. 1-2) discloses: The carbon dioxide refrigeration system according to claim 10, characterized in that the refrigeration loop (9A and 9B) further comprises a gas-liquid separator (8) arranged between the evaporator (7) and the compressor (4). 
Regarding claim 16, SHUNICHI may not explicitly disclose that: the recovery flow passage is used for connecting the gas storage reservoir and a flow passage between the evaporator and the gas- liquid separator of the refrigeration loop. 
Regarding claim 16, MASAHISA (FIG. 1) teaches: a recovery flow passage (see FIG. 1 illustration) is used for connecting a gas storage reservoir (100) and a flow passage (see FIG. 1 illustration) between the evaporator (74) and the gas-liquid separator (44) of the refrigeration loop (70A). MASAHISA (pg 7, third to fifth full paragraphs) employs situations.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine SHUNICHI with the teachings of MASAHISA to employ a recovery flow passage to adjust the amount of refrigeration in the system to mitigate over pressure situations.

    PNG
    media_image2.png
    1150
    1162
    media_image2.png
    Greyscale




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

RAHHALI SANHAJI (US-20130312434-A1) teaches a(n) METHOD AND APPARATUS FOR RECOVERING THE REFRIGERANT FROM AN AIR CONDITIONING SYSTEM.
HANS-JOACHIM HUFF (US-20120192579-A1) teaches a(n) REFRIGERANT VAPOR COMPRESSION SYSTEM OPERATION.
TOMOTAKA ISHIKAWA (US-20170299241-A1) teaches a(n) REFRIGERATION CYCLE APPARATUS.
HISATOSHI HIROTA (foreign patent publication JP-2002195705-A) teaches a(n) SUPERCRITICAL REFRIGERATING CYCLE.
MASAMI NEGISHI (US-20040003622-A1) teaches a(n) REFRIGERATING CYCLE SYSTEM USING CARBON DIOXIDE AS REFRIGERANT.
ALEXANDER C. PACHAI (US-20080223074-A1) teaches a(n) REFRIGERATION SYSTEM.
SERGE DUBE (US-20090260389-A1) teaches a(n) CO2 REFRIGERATION UNIT.
JOHN M. GIRARD (US-20120291480-A1) teaches a(n) LIQUID CARBON DIOXIDE REFRIGERATION SYSTEM.
KIM G. CHRISTENSEN (US-20130298593-A1) teaches a(n) CO2 REFRIGERATION SYSTEM WITH INTEGRATED AIR CONDITIONING MODULE.
SERGE DUBE (US-20150354882-A1) teaches a(n) CO2 REFRIGERATION SYSTEM.
KIM G. CHRISTENSEN (US-20160102901-A1) teaches a(n) SYSTEMS AND METHODS FOR PRESSURE CONTROL IN A CO2 REFRIGERATION SYSTEM.
SERGE DUBE (US-20160245575-A1) teaches a(n) CO2 REFRIGERATION SYSTEM FOR ICE-PLAYING SURFACES.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached on 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.D.B./Examiner, Art Unit 3763
/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763